DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 4/25/22 to the restriction requirement of 2/23/22 has been received.  Applicant has elected the following species: a method comprising administering a nanoparticle comprising the carrier protein albumin and an antibody that specifically binds CD20.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
Due to an overlap in search, the following species has been rejoined: a method comprising administering a nanoparticle comprising the carrier protein albumin and paclitaxel and an antibody that specifically binds CD20.
Claims 35-54 are pending.
Claims 35, 45, 46, and 51 have been amended by Applicant.
Claims 35-54 are currently under consideration.

Claim Objections
Claim 35 is objected to because of apparent typographical issues. Claim 35 recites “…that specifically binds CD20 and a nanoparticle complexes comprising albumin, between about 100 to about 10000 of said antibody….” Because complexes is plural, the article “a” seems out of place. In order to obviate this objection, the following amendment to claim 35 is suggested: “…that specifically binds CD20 and  nanoparticle complexes comprising albumin, between about 100 to about 10000 of said antibody….” Proper correction is required.

Claim 44 is objected to because of an apparent typographical error. Claim 44 recites “…is between 130 mil and 800 nm….” It appears “mil” should be replaced by “nm”. Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 35-50 are rejected because the metes-and-bounds of the claims are unclear. Claim 35 awkwardly recites: “…treating the subject with a subtherapeutic amount of an antibody that specifically binds CD20 and a nanoparticle complexes comprising albumin, between about 100 to about 1000 of said antibody, such that….” It is unclear: (1) what is “between about 100 to about 1000 of said antibody”, (2) whether the recited antibody is required to bind both nanoparticle complexes and CD20 or whether the recited antibody is only required to bind CD20, and (3) whether the recited treating requires subtherapeutic amounts of both the recite antibody and subtherapeutic amounts of recited nanoparticle complexes or whether subtherapeutic amounts are required only of the recited antibody. 
In an effort to expedite prosecution, the following amendment to claim 35 is suggested to obviate this rejection and the objection above: “…treating the subject with a subtherapeutic amount of an antibody that specifically binds CD20 and treating the subject with  nanoparticle complexes, wherein each nanoparticle complex comprises  albumin and between about 100 to about 1000 of said antibody, such that….”

Claim 41 recites "…wherein the antigen is…."  There is insufficient antecedent basis for “the antigen” in the claim.

Claim 47 recites "…wherein the at least one therapeutic agent is…."  There is insufficient antecedent basis for “the at least one therapeutic agent” in the claim.

Claims 48-49 both recite "…wherein the carrier protein is…."  There is insufficient antecedent basis for “the carrier protein” in the claims.

Claims 38-40 and 54 each recite “the therapeutic dose.” There is insufficient antecedent basis for “the therapeutic dose” in the claims.

Claims 35-54 are rejected because the metes-and-bounds of the claims are unclear. Claims 35-54 recite methods comprising administering a subtherapeutic amount of an antibody that specifically binds CD20. The specification discloses that 1.2 mg/kg is a subtherapeutic dose of the anti-VEGF antibody bevacizumab and demonstrates said dose enhances efficacy of complexes comprising ABRAXANE (albumin bound to paclitaxel) nanoparticle bound to bevacizumab (Example 12, in particular). However, what would (or would not) be considered a “subtherapeutic amount” of an antibody that specifically binds CD20 is not defined by the claim, the specification does not provide an adequate standard for what would (or would not) be considered a “subtherapeutic amount” of an antibody that specifically binds CD20, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic et al (WO 2014/055415; 5/10/14; 4/13/20 IDS) in view of Sharkey et al (Advanced Drug Delivery, 2008, 60: 1407-1420) and Knox et al (Clinical Cancer Research, 1996, 2: 457-470), as evidenced by Plosker et al (Drugs, 2003, 63(8): 803-843).
Markovic et al teaches a method of therapeutically treating a subject suffering from cancer comprising administering complexes comprising ABRAXANE (albumin bound to paclitaxel) nanoparticle bound to targeting antibodies (lines 9-13 on page 14 and claim 17, in particular). Markovic et al further illustrates the antibodies arranged as a single layer of antibodies on the surface of albumin (Figure 1, in particular). Markovic et al further teaches the complexes with an average size of between 130 nM and 800 nM and wherein the average size is 160 nM (lines 24-27 on page 12, page 14-17, lines 25-30 on page 55, claim 17, claims 37-42, claims 63-72, and Examples 11-13, in particular). Markovic et al further teaches said complexes having a dissociation constant that falls between about 1x1011 M and about 1x109 M (Example 14, in particular). Markovic et al further teaches said method wherein the targeting antibodies of the complexes are anti-CD20 rituximab/Rituxan to treat leukemia and lymphoma (Table 1 and Example 6, in particular). Markovic et al further teaches making complexes comprising combining 10 mg ABRAXANE and 1mL of Rituxan at 2 or 4 mg/mL, resulting in complex sizes of 159 nM and 150 nM for 2 and 4 mg/mL Rituxan, respectively (Example 12 and Figure 26, in particular). It does not appear any complexes of Markovic et al made by combining 10 mg ABRAXANE and 1mL of Rituxan at 2 or 4 mg/mL are greater than 800 nm (see Figure 26, in particular). Markovic et al does not specifically state the number of individual antibodies on each of the nanoparticle of each complex; rather, Markovic et al references amounts of antibodies in terms of mg or mg/mL (Examples 11-13, line 16 on page 45 to line 5 on page 47, Example 12, and Figure 26, in particular). The amounts of antibodies of the complexes of Markovic et al appears to be the same as claimed, absent a showing of non-obvious differences, particularly since Markovic et al teaches nanoparticle complex sizes of approximately 160 nM (as recited by instant claims). 
Markovic et al does not specifically teach enhancing the efficacy of the complexes comprising anti-CD20 antibodies by administering a subtherapeutic amount of anti-CD20 antibodies prior to administering the complexes.  However, these deficiencies are made up in the teachings of Sharkey et al and Knox et al.
Sharkey et al teaches the anti-CD20 antibody Rituxan/rituximab is used approved in the US to treat lymphoma (Table 2, in particular). Sharkey et al further teaches a strategy of reducing normal tissue that express the antigen from being targeted by an antibody of an antibody-targeted conjugate, such as a conjugate comprising an anti-CD20 antibody, comprising pre-administering an unconjugated form of the antibody (first full paragraph of the left column on page 1411 and first 11 lines of left column on page 1413, in particular).
Knox et al teaches a method of targeting lymphoma in human patients comprising administering anti-CD20 antibody-targeted conjugates (Abstract, in particular). Knox et al further teaches said method wherein the targeting of the anti-CD20 antibody-targeted conjugates is enhanced by administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering the conjugates (page 462 and Figure 1, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating a patient with lymphoma or leukemia expressing CD20 comprising performing the methods of  Markovic et al comprising administering to the patient complexes comprising ABRAXANE nanoparticles and anti-CD20 Rituxan antibodies (made as taught by Markovic et al) wherein the patients are administered 1 mg/kg unconjugated anti-CD20 Rituxan prior to administering the complexes in an effort to enhance efficacy by reducing targeting of normal tissue by the complexes because the administered complexes of Markovic et al are antibody-targeted conjugates that target CD20 on leukemia or lymphoma cells, Sharkey et al teaches pre-administering an unconjugated form of the antibody of an antibody-targeted conjugate in order to reduce targeting of normal tissue that expresses the antigen targeted by the antibody-targeted conjugate, and Knox et al teaches a method of treating lymphoma in human patients comprising administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering antibody-targeted conjugates improves targeting of the conjugates.
Plosker et al demonstrates a human therapeutic dose of the anti-CD20 antibody Rituximab is 375 mg/m2 (which is approximately 10.1 mg/kg; see Table 1 of https://www.fda.gov/media/72309/download ). Therefore, in view of the instant specification indicating a “subtherapeutic” dose as a dose below that normally considered therapeutic (see paragraph [0268] spanning pages 76-77, in particular) and the specification not defining the exact dose that would or would not be considered subtherapeutic for Rituximab, it is the examiner’s position that 1 mg/kg anti-CD20 Rituxan/rituximab of the combined method is a “subtherapeutic dose” (as evidenced by Plosker et al).
In particular regards to instant claims 36, 37, 52, and 53, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan between “about” 6 and 48 hours and “about” 24 hours prior to administering the complexes. In particular regards to instant claims 38-40 and 54, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan at a subtherapeutic amount about on half, 1/10, and/or 1/20 of a therapeutic dose. Further, it would be considered obvious for one of skill in the art to vary administrations of the unconjugated anti-CD20 antibody when performing the combined method because the administration of the unconjugated anti-CD20 antibody is a “result-effective variable” that achieves a recognized result of improving targeting of anti-CD20 conjugated constructs. Therefore, it would be considered routine experimentation to perform the combined method with different amounts of the unconjugated anti-CD20 antibody administered to determine optimum amounts of the unconjugated anti-CD20 antibody to administer when performing the combined method and the optimum timing of the administration. “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,471,145 B2 in view of Markovic et al (WO 2014/055415; 5/10/14), Sharkey et al (Advanced Drug Delivery, 2008, 60: 1407-1420) and Knox et al (Clinical Cancer Research, 1996, 2: 457-470), as evidenced by Plosker et al (Drugs, 2003, 63(8): 803-843). The patent claims differ from the instant claims in that the patent claims do not recite subjects of the patent claims administered complexes of the patent claims have CD20-expressing cancer cells, that complexes of the patent claims have between about 100 to about 1000 antibodies with recited dissociation constants on the surface of the nanoparticles, or administering a subtherapeutic amount of anti-CD20 antibodies to the subject followed by the patent claims’ administering of the anti-CD20 complexes to the subject. However, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating patients with lymphoma or leukemia expressing CD20 comprising performing methods of the patent comprising administering to patients with cancer the reconstituted complexes of the patent claims in order to kill CD20 expressing cancer cells, wherein the patients are administered 1 mg/kg unconjugated anti-CD20 Rituximab prior to administering the complexes in an effort to enhance efficacy by reducing targeting of normal tissue by the conjugates because the administered complexes are antibody-targeted conjugates that target CD20 on leukemia or lymphoma cells (see Markovic et al), Sharkey et al teaches pre-administering an unconjugated form of the antibody of an antibody-targeted conjugate in order to reduce targeting of normal tissue that expresses the antigen targeted by the antibody-targeted conjugate, and Knox et al teaches a method of treating lymphoma in human patients comprising administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering antibody-targeted conjugates improves targeting of the conjugates. Further, such complexes predictably have about 100 to about 1000 antibodies with recited dissociation constants because Markovic et al teaches such complexes having a dissociation constant that falls between about 1x1011 M and about 1x109 M (Example 14, in particular), Markovic et al teaches such complexes wherein the antibodies are on the surface of the nanoparticles (Figure 1, in particular), and amounts of antibodies of the complexes of patent claims appear to be the same as instant claims, absent a showing of non-obvious differences, particularly since complexes of the instant claims and patent claims are the same size.
Plosker et al demonstrates a therapeutic dose of the anti-CD20 antibody Rituximab is 375 mg/m2  (which is approximately 10.1 mg/kg; see Table 1 of https://www.fda.gov/media/72309/download ).Therefore, in view of the instant specification indicating a “subtherapeutic” dose as a dose below that normally considered therapeutic (see paragraph [0268] spanning pages 76-77, in particular) and the specification not defining the exact dose that would or would not be considered subtherapeutic for Rituximab, it is the examiner’s position that 1mg/kg anti-CD20 Rituxan/rituximab of the combined method is a “subtherapeutic dose” (as evidenced by Plosker et al).
In particular regards to instant claims 36, 37, 52, and 53, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan between “about” 6 and 48 hours and “about” 24 hours prior to administering the complexes. In particular regards to instant claims 38-40 and 54, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan at a subtherapeutic amount about on half, 1/10, and/or 1/20 of a therapeutic dose. Further, it would be considered obvious for one of skill in the art to vary administrations of the unconjugated anti-CD20 antibody when performing the combined method because the administration of the unconjugated anti-CD20 antibody is a “result-effective variable” that achieves a recognized result of improving targeting of anti-CD20 conjugated constructs. Therefore, it would be considered routine experimentation to perform the combined method with different amounts of the unconjugated anti-CD20 antibody administered to determine optimum amounts of the unconjugated anti-CD20 antibody to administer when performing the combined method and the optimum timing of the administration. “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
It is further noted claim 1 of the patent appears to have a typographical issue - reciting “CMG” instead of “CD20”.

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,112 B2 in view of Markovic et al (WO 2014/055415; 5/10/14), Sharkey et al (Advanced Drug Delivery, 2008, 60: 1407-1420) and Knox et al (Clinical Cancer Research, 1996, 2: 457-470), as evidenced by Plosker et al (Drugs, 2003, 63(8): 803-843). The patent claims differ from the instant claims in that the patent claims do not recite subjects of the patent claims administered complexes of the patent claims have CD20-expressing cancer cells, that complexes of the patent claims have between about 100 to about 1000 antibodies with recited dissociation constants on the surface of the nanoparticles, or administering a subtherapeutic amount of anti-CD20 antibodies to the subject followed by the patent claims’ administering of the anti-CD20 complexes to the subject. However, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating patients with lymphoma or leukemia expressing CD20 comprising performing methods of the patent comprising administering to patients with cancer the reconstituted complexes of the patent claims in order to kill CD20 expressing cancer cells, wherein the patients are administered 1 mg/kg unconjugated anti-CD20 Rituximab prior to administering the complexes in an effort to enhance efficacy by reducing targeting of normal tissue by the conjugates because the administered complexes are antibody-targeted conjugates that target CD20 on leukemia or lymphoma cells (see Markovic et al), Sharkey et al teaches pre-administering an unconjugated form of the antibody of an antibody-targeted conjugate in order to reduce targeting of normal tissue that expresses the antigen targeted by the antibody-targeted conjugate, and Knox et al teaches a method of treating lymphoma in human patients comprising administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering antibody-targeted conjugates improves targeting of the conjugates. Further, such complexes predictably have about 100 to about 1000 antibodies with recited dissociation constants because Markovic et al teaches such complexes having a dissociation constant that falls between about 1x1011 M and about 1x109 M (Example 14, in particular), Markovic et al teaches such complexes wherein the antibodies are on the surface of the nanoparticles (Figure 1, in particular), and amounts of antibodies of the complexes of patent claims appear to be the same as instant claims, absent a showing of non-obvious differences, particularly since complexes of the instant claims and patent claims are the same size.
Plosker et al demonstrates a therapeutic dose of the anti-CD20 antibody Rituximab is 375 mg/m2 (which is approximately 10.1 mg/kg; see Table 1 of https://www.fda.gov/media/72309/download ). Therefore, in view of the instant specification indicating a “subtherapeutic” dose as a dose below that normally considered therapeutic (see paragraph [0268] spanning pages 76-77, in particular) and the specification not defining the exact dose that would or would not be considered subtherapeutic for Rituximab, it is the examiner’s position that 1mg/kg anti-CD20 Rituxan/rituximab of the combined method is a “subtherapeutic dose” (as evidenced by Plosker et al).
In particular regards to instant claims 36, 37, 52, and 53, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan between “about” 6 and 48 hours and “about” 24 hours prior to administering the complexes. In particular regards to instant claims 38-40 and 54, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan at a subtherapeutic amount about on half, 1/10, and/or 1/20 of a therapeutic dose. Further, it would be considered obvious for one of skill in the art to vary administrations of the unconjugated anti-CD20 antibody when performing the combined method because the administration of the unconjugated anti-CD20 antibody is a “result-effective variable” that achieves a recognized result of improving targeting of anti-CD20 conjugated constructs. Therefore, it would be considered routine experimentation to perform the combined method with different amounts of the unconjugated anti-CD20 antibody administered to determine optimum amounts of the unconjugated anti-CD20 antibody to administer when performing the combined method and the optimum timing of the administration. “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,610,484 B2 in view of Markovic et al (WO 2014/055415; 5/10/14). The patent claims differ from the instant claims in that the patent claims do not recite subjects of the patent claims administered complexes of the patent claims have between about 100 to about 1000 antibodies with recited dissociation constants on the surface of the nanoparticles. However, such complexes predictably have about 100 to about 1000 antibodies with recited dissociation constants because Markovic et al teaches such complexes generated using about the same amount of albumin and antibodies as patent claims 4-7 having a dissociation constant that falls between about 1x1011 M and about 1x109 M (Example 14, in particular), Markovic et al teaches such complexes wherein the antibodies are on the surface of the nanoparticles (Figure 1, in particular), and amounts of antibodies of the complexes of patent claims appear to be the same as instant claims, absent a showing of non-obvious differences, particularly since complexes of the instant claims are the same size as those of Markovic et al that are generated using about the same amounts of albumin and antibodies of both Markovic et al and the patent claims.

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of U.S. Patent No. 11,241,387 B2 in view of Markovic et al (WO 2014/055415; 5/10/14), Sharkey et al (Advanced Drug Delivery, 2008, 60: 1407-1420) and Knox et al (Clinical Cancer Research, 1996, 2: 457-470), as evidenced by Plosker et al (Drugs, 2003, 63(8): 803-843). The patent claims differ from the instant claims in that the patent claims do not recite administered complexes of the patent claims kill CD20-expressing cancer cells of the patent claims after administering a subtherapeutic amount of anti-CD20 antibodies to a patient with a cancer that expresses CD20 followed by administering the patent’s anti-CD20 complexes to the patient. However, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating a patient with lymphoma or leukemia expressing CD20 comprising performing methods of  Markovic et al after reconstituting the compositions of patent claim 1 (as recited by patent claim 16) and administer to patients with cancer the reconstituted complexes in order to kill CD20 expressing cancer cells (as recited by patent claim 16), wherein the patients are administered 1 mg/kg unconjugated anti-CD20 Rituximab prior to administering the complexes in an effort to enhance efficacy by reducing targeting of normal tissue by the conjugates because the administered complexes are antibody-targeted conjugates that target CD20 on leukemia or lymphoma cells, Sharkey et al teaches pre-administering an unconjugated form of the antibody of an antibody-targeted conjugate in order to reduce targeting of normal tissue that expresses the antigen targeted by the antibody-targeted conjugate, and Knox et al teaches a method of treating lymphoma in human patients comprising administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering antibody-targeted conjugates improves targeting of the conjugates.
Plosker et al demonstrates a therapeutic dose of the anti-CD20 antibody Rituximab is 375 mg/m2 (which is approximately 10.1 mg/kg; see Table 1 of https://www.fda.gov/media/72309/download ).Therefore, in view of the instant specification indicating a “subtherapeutic” dose as a dose below that normally considered therapeutic (see paragraph [0268] spanning pages 76-77, in particular) and the specification not defining the exact dose that would or would not be considered subtherapeutic for Rituximab, it is the examiner’s position that 1mg/kg anti-CD20 Rituxan/rituximab of the combined method is a “subtherapeutic dose” (as evidenced by Plosker et al).
In particular regards to instant claims 36, 37, 52, and 53, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan between “about” 6 and 48 hours and “about” 24 hours prior to administering the complexes. In particular regards to instant claims 38-40 and 54, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan at a subtherapeutic amount about on half, 1/10, and/or 1/20 of a therapeutic dose. Further, it would be considered obvious for one of skill in the art to vary administrations of the unconjugated anti-CD20 antibody when performing the combined method because the administration of the unconjugated anti-CD20 antibody is a “result-effective variable” that achieves a recognized result of improving targeting of anti-CD20 conjugated constructs. Therefore, it would be considered routine experimentation to perform the combined method with different amounts of the unconjugated anti-CD20 antibody administered to determine optimum amounts of the unconjugated anti-CD20 antibody to administer when performing the combined method and the optimum timing of the administration. “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 11,311,631 B2 in view of Markovic et al (WO 2014/055415; 5/10/14), Sharkey et al (Advanced Drug Delivery, 2008, 60: 1407-1420) and Knox et al (Clinical Cancer Research, 1996, 2: 457-470), as evidenced by Plosker et al (Drugs, 2003, 63(8): 803-843). The patent claims differ from the instant claims in that the patent claims do not recite administering complexes of the patent claims to patients after administering a subtherapeutic amount of anti-CD20 antibodies to the patients with cancers that expresses CD20 followed and wherein the complexes comprise the recited numbers of antibodies. However, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating a patient with lymphoma or leukemia expressing CD20 comprising performing methods of  Markovic et al by administering to patients with cancer the complexes of the instant claims in order to kill CD20 expressing cancer cells (as recited by patent claim 16), wherein the patients are administered 1 mg/kg unconjugated anti-CD20 Rituximab prior to administering the complexes in an effort to enhance efficacy by reducing targeting of normal tissue by the conjugates because the administered complexes are antibody-targeted conjugates that target CD20 on leukemia or lymphoma cells, Sharkey et al teaches pre-administering an unconjugated form of the antibody of an antibody-targeted conjugate in order to reduce targeting of normal tissue that expresses the antigen targeted by the antibody-targeted conjugate, and Knox et al teaches a method of treating lymphoma in human patients comprising administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering antibody-targeted conjugates improves targeting of the conjugates.
Further, such complexes predictably have about 100 to about 1000 antibodies because amounts of antibodies of the complexes of patent claims appear to be the same as instant claims, absent a showing of non-obvious differences, particularly since complexes of the instant claims and patent claims are the same size.
Plosker et al demonstrates a therapeutic dose of the anti-CD20 antibody Rituximab is 375 mg/m2 (which is approximately 10.1 mg/kg; see Table 1 of https://www.fda.gov/media/72309/download ). Therefore, in view of the instant specification indicating a “subtherapeutic” dose as a dose below that normally considered therapeutic (see paragraph [0268] spanning pages 76-77, in particular) and the specification not defining the exact dose that would or would not be considered subtherapeutic for Rituximab, it is the examiner’s position that 1mg/kg anti-CD20 Rituxan/rituximab of the combined method is a “subtherapeutic dose” (as evidenced by Plosker et al).
In particular regards to instant claims 36, 37, 52, and 53, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan between “about” 6 and 48 hours and “about” 24 hours prior to administering the complexes. In particular regards to instant claims 38-40 and 54, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan at a subtherapeutic amount about on half, 1/10, and/or 1/20 of a therapeutic dose. Further, it would be considered obvious for one of skill in the art to vary administrations of the unconjugated anti-CD20 antibody when performing the combined method because the administration of the unconjugated anti-CD20 antibody is a “result-effective variable” that achieves a recognized result of improving targeting of anti-CD20 conjugated constructs. Therefore, it would be considered routine experimentation to perform the combined method with different amounts of the unconjugated anti-CD20 antibody administered to determine optimum amounts of the unconjugated anti-CD20 antibody to administer when performing the combined method and the optimum timing of the administration. “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642